Citation Nr: 1534925	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-50 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  

4.  Entitlement to an increased compensable rating for bilateral foot fungus.  

5.  Entitlement to an increased compensable rating for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Board remanded the Veteran's claims so that he could offer testimony at a Travel Board hearing.  In December 2011, a travel board hearing was held before a member of the Board who has since retired.  The Veteran was informed that he could offer additional testimony before another member of the Board, but, in June 2015, stated that he did not require a second Board hearing.

The issues currently on appeal were remanded by the Board in October 2014 so that the issues of service connection for depression, tinnitus, and hypertension could be added to the appeal and so the Veteran could be afforded additional VA examinations for hearing loss and foot fungus.  This has partially been accomplished.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for bilateral hearing loss and foot fungus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression was not evident during service or until many years thereafter, is not shown to have been caused by any in-service event, or caused or aggravated by a service-connected disability.  

2.  Service connection for hypertension was denied by the RO in a September 2005 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

3.  Since the September 2005 decision denying service connection for hypertension, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

4.  In a June 2009 decision, the Board denied entitlement to service connection for tinnitus.  

5.  Evidence received subsequent to the June 2009 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include depression, was neither incurred in nor aggravated by service and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

2.  The additional evidence submitted subsequent to the September 2005 decision of the RO, which denied service connection for hypertension, is not new and material; thus, the claim for service connection for this disability is not reopened, and the September 2005 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The additional evidence received subsequent to the June 2009 decision of the Board that denied service connection for tinnitus is not new and material, the claim is not reopened and the June 2009 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  December 2009, March 2011, and March 2014 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also provided notice in accordance with Kent.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  The duty to notify has been satisfied as to the issues decided herein.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in September 2013 and March 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationales for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met as to the issues decided herein.  38 C.F.R. § 3.159(c)(4) (2014).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension or tinnitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113.  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Depression

The Veteran contends that service connection is warranted for depression, which he believes is related to his service-connected bilateral hearing loss.  Review of the STRs shows that he had no complaint or manifestation of a psychiatric disability while he was on active duty.  On examination for separation from service, psychiatric clinical evaluation was normal.  VA outpatient treatment records dated in October 2004 show that the Veteran was assessed with situational depression.  No relationship with service was identified at that time.  

An examination was conducted by VA in March 2014.  After review of the Veteran's medical records and examination, the diagnosis was adjustment disorder with depressed mood.  The examiner commented that the Veteran experienced diagnosable depression secondary to his inability to adjust to his semi-retirement and altered life circumstances that followed his chest surgery in 2007.  He reported chronic pain in the torso related to this surgery and attributed erectile dysfunction to nerves that were cut during that procedure.  He also reported that the surgery had left him unable to fulfill the physical requirements of his chosen work.  He described a significant loss of sense of self-worth related to his inability to continue the janitorial business that he had started and successfully run for over 30 years.  In response to an opinion request as to whether the Veteran's current depression was caused by or permanently aggravated by his service-connected hearing loss and/or foot condition, the examiner gave a negative nexus opinion.  Specifically, it was stated that the Veteran's current depression condition was not caused by or permanently aggravated by his service-connected hearing loss and/or foot condition.  The rationale for the opinion was that, as stated, the Veteran's depression was secondary to his inability to adjust to semi-retirement and altered life circumstances following a 2007 chest surgery.  Moreover, the Veteran's two service-connected conditions were both rated at 0 percent in terms of functional impairment and he did not mention them when asked for his own opinion as to why he felt depressed.  Additionally, two recent examinations that had focused on these two conditions did not identify them as present to a degree that would logically lead to an adjustment disorder.  

The Veteran did not manifest any psychiatric disability while he was on active duty and no psychiatric disability has been associated with an in-service incident by either lay or medical evidence.  In response to the Veteran's main contention, that the current psychiatric disorder is related to his service-connected disabilities, a VA examiner rendered a negative nexus opinion.  This is the only medical opinion in the record.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, as the only medical opinion in the record does not support the Veteran's contentions, there is no basis for the establishment of service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Hypertension

Service connection for hypertension was previously denied by the RO in a September 2005 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the September 2005 RO decision that denied service connection for hypertension included the Veteran's STRs that showed no complaint or manifestation of hypertension while the Veteran was on active duty.  On examination for separation from service, the Veteran's blood pressure reading was 130/72.  Post-service treatment records show the Veteran was noted to have labile blood pressure in June 2003.  A diagnosis of hypertension is noted in VA treatment records dated in October 2004.  The September 2005 rating decision denied service connection on the basis that there was no evidence to show that hypertension had it onset in service or that it manifested to a compensable degree within one ear of discharge from service.  As such, service connection was denied.  

Evidence received subsequent to the September 2005 rating decision that denied service connection for hypertension includes additional VA outpatient treatment records that continue to show a diagnosis of hypertension.  There is no indication in the record that the Veteran's hypertension was manifested in service or within one year thereafter or that it is related in any way to service.  As such, the evidence received subsequent to the prior denial consists primarily of records of treatment many years after service that does not indicate in any way that the condition is service connected.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  

Tinnitus 

Service connection for tinnitus was previously denied by the Board in a June 2009 decision.  Under such circumstances, the decision of the Board is final, with the exception that a veteran may later reopen his claim if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be determined whether new and material evidence has been submitted such that the claim may now be reopened.  Manio 1 Vet. App. at 140.  

Evidence of record at the time of the Board's June 2009 decision included the Veteran's STRs, VA outpatient treatment records and VA examinations dated in July 2003, December 2004, and December 2007.  As noted in the Board's decision, the Veteran's STRs showed no complaint or manifestation of tinnitus and no complaints of tinnitus during VA audiometric treatment in 2002.  On VA examination in July 2003, the Veteran had no reported tinnitus and in a December 2003 addendum, the examiner rendered an opinion that any tinnitus that the Veteran experienced was less likely than not related to military service.  The examiner's rationale was that the Veteran had no complaints of tinnitus during service, on VA outpatient treatment or on VA examination in July 2003.  On VA examination in December 2004, the Veteran complained of having had tinnitus that began in service intermittently, but no diagnosis of tinnitus was made at the time of that examination.  On examination in December 2007, the Veteran denied having any ringing or buzzing of his ears.  Again, there was no diagnosis of tinnitus made.  The Board found no basis for the establishment of service connection based on the evidence of record, including the only medical opinion in the record, which found no relationship between tinnitus and service.  As such, service connection was denied.  

In response to the Veteran's current application to reopen the claim of service connection for tinnitus, the Veteran was afforded an additional VA examination in September 2013.  At that time, the Veteran related that his tinnitus had started approximately one month earlier.  The examiner rendered an opinion that it was less likely than not that the tinnitus was caused by or the result of military noise exposure.  The rationale was that the Veteran reported the onset of the tinnitus one month earlier and that he had separated from the military approximately 40 years ago.  The examiner related being unaware of any scientific evidence that supported such a delated onset of tinnitus from noise exposure.  

In June 2009, the Board denied entitlement to service connection for tinnitus on the basis that the disability was not manifested in service and that the only medical opinion in the record gave a negative nexus opinion.  In connection with the Veteran's current application, a second medical opinion was obtained with the same negative nexus result.  As such, the only new evidence essentially duplicates the evidence of record at the time of the June 2009 denial and is insufficient to reopen the previously denied claim.  


ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied.  

New and material evidence having not been received, the claim of service connection for hypertension is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for tinnitus is not reopened and the appeal is denied.  


REMAND

The remaining issues on appeal, regarding increased ratings for bilateral foot fungus and bilateral hearing loss, were previously remanded by the Board in October 2014.  At that time, it was noted that the Veteran had stated in August 2014 correspondence that his foot fungus and hearing loss had worsened since the most recent VA examinations.  The Board ordered that the Veteran be afforded additional examinations to ascertain the current status of his foot fungus and hearing loss.  There is no indication in the current record that these examination were performed.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Then ,the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his bilateral foot fungus.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Following completion of the development requested in paragraph 1, above, the AOJ should arrange for the Veteran to undergo an audiologic examination to ascertain the current nature and extent of his bilateral hearing loss.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


